                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JAMES D. BIRD,                                  )
                                                 )
              Plaintiff,                         )
                                                 )            No.: 3:17-CV-206-HSM-DCP
 v.                                              )
                                                 )
 JASON WOODALL,1 SHAWN                           )
 PHILLIPS, BOBBY JONES, MATT                     )
 ENGLE, and STEVE CANTRELL,                      )
                                                 )
              Defendants.                        )

                                 MEMORANDUM OPINION

       This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983. Now before the Court

is Defendants’ motion for summary judgment [Doc. 43], in support of which Defendants filed a

memorandum and statement of undisputed facts [Docs. 44 and 45].                  Plaintiff filed a

response/declaration in opposition to the motion for summary judgment [Doc. 47], a statement of

disputed factual issues [Doc. 48], and a brief in opposition to the motion for summary judgment

[Doc. 50]. For the reasons set forth below, Defendants’ motion for summary judgment [Doc. 43]

will be GRANTED and this action will be DISMISSED.

       I.     STANDARD OF REVIEW

       Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean



       1
         As Defendant Woodall is deceased [Doc. 13] and no party filed a motion for substitution
of his successor or representative, Defendant Woodall will be DISMISSED. Fed. R. Civ. P. 25.
v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the

burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

600 F.2d 60, 63 (6th Cir. 1979). To successfully oppose a motion for summary judgment, “the

non-moving party . . . must present sufficient evidence from which a jury could reasonably find

for him.” Jones v. Muskegon County, 625 F.3d 935, 940 (6th Cir. 2010). “When the defendants

in prisoner civil rights litigation move for summary judgment on administrative exhaustion

grounds, they must prove that no reasonable jury could find that the plaintiff exhausted his

administrative remedies.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017) (citing Surles v.

Andison, 678 F.3d 452, 455–56 (6th Cir. 2012)).

       II.     BACKGROUND

       On July 12, 2017, the Court entered an order screening Plaintiff’s complaint and allowing

the following claims to proceed in this action: (1) Plaintiff’s Eighth Amendment claim against

Defendants Cantrell, Jones, Engle, Phillips, and Woodall in their individual capacities arising out

of the denial of toothpaste and adequate soap to Plaintiff for an extended period of time; and (2)

Plaintiff’s Eighth Amendment claim against Defendant Engle in his individual capacity arising out

of the condition of the shower and the sores and rashes on Plaintiff’s feet that resulted from this

condition [Doc. 5 p. 1–12].

       III.    ANALYSIS

       In their motion, Defendants assert that they are entitled to summary judgment on Plaintiff’s

claims against them because Plaintiff failed to exhaust his administrative remedies for those

claims.2 The Prison Litigation Reform Act (“PLRA”) provides that “[n]o action shall be brought



       2
         As Defendants have met their burden to establish that no genuine issue of material fact
remains as to the issue of whether Plaintiff exhausted his available administrative remedies for his
claims prior to filing his complaint, the Court will not reach Defendants’ argument that they are

                                                 2
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement of

the PLRA is one of “proper exhaustion.” Woodford v. Ngo, 548 U.S. 81, 93 (2006). As such,

prisoners must complete “the administrative review process in accordance with the applicable

procedural rules, including deadlines, as a precondition to bringing suit in federal court.” Id. at

88.

        “There is no uniform federal exhaustion standard [and] [a] prisoner exhausts his remedies

when he complies with the grievance procedures put forward by his correctional institution.”

Mattox, 851 F.3d at 590. The Sixth Circuit, however, has specifically stated that the purpose of

the exhaustion requirement in the PLRA “is to allow prison officials ‘a fair opportunity’ to address

grievances on the merits, to correct prison errors that can and should be corrected and to create an

administrative record for those disputes that eventually end up in court.”              Reed—Bey v.

Pramstaller, 603 F.3d 322, 324–25 (6th Cir. 2010).

       First, Defendants did not file the “TDOC Inmate Grievance Procedures” handbook, which

provides inmates with “detailed instructions” regarding filing grievances according to Tennessee

Department of Correction’s (“TDOC”) Grievance Policy 501.1 VI. A. Regardless, however, it is

apparent that no reasonable juror could find that the two grievances that Plaintiff filed regarding

his claims in this action prior to filing his complaint3 provided jail officials a “fair opportunity” to



entitled to summary judgment because the undisputed material facts show that Plaintiff fails to
state a claim for violation of the Eighth Amendment.
       3
         At his deposition, Plaintiff agreed that the grievances he filed with his complaint were the
only ones that he had filed regarding the claims in his complaint prior to filing his complaint [Doc.
43-1 p. 33–34]. While Plaintiff also stated that he had filed a grievance about a related issue in
late 2017, Plaintiff filed his only complaint in this action on May 4, 2017 [Id.; Doc. 1 p. 21]. As

                                                   3
address Plaintiff’s claims in this action. As such, Defendants have met their burden to establish

that Plaintiff did not exhaust his administrative grievances for his claims against them prior to

filing his complaint.

       Plaintiff’s first jail grievance regarding his claims in this action stated as follows in the

portion titled “Description of Problem”:

                       Y’all take 100% of my money for [r]estitution wer[illegible]
               ass[a]ult case from 1-21-14, my uncle Ron Ramsey LT. [illegible]or
               called up here a few weeks ago and spoke to a Jessica or someone
               and told her my situa[]tion and that every time I went to the
               chapl[a]in [sic] that they never had deod[o]rant or shampoo or
               toothpaste and that this has been going on for over 6 months. She
               then told him that she would allow only 1/2 my money be taken on
               Nov. state draw and for me to send her a request. So I did and I
               received the request back stat[]ing that she can take my account
               down to [zero cents].

                       Something has to be done to get around this situation. It is
               “inhuman” not to provide me proper hygiene or allow me to order
               it. I have suffered 2 cavit[ies] and dental issues b[]y not being able
               to brush my teeth.

[Doc. 1 p. 24–25]. In the portion of this grievance titled “Requested Solution,” Plaintiff wrote

“That I be given the proper hyg[i]ene to meet my needs or I be given a break every 3 months on

state pay to order my hyg[i]ene [sic]/writing materials” [Id. at 24].

       In his second grievance regarding the issues in his complaint, Plaintiff stated as follows in

the portion titled “Description of Problem”: “Trust fund & TDOC take 100% of my money/pay.

How am I suppose[ed] to get these items: batteries for electronics, cups, bowls, shower shoes, light

bulbs, cable cord, fingernail, toenail clippers, because they are not supplied to us?” [Doc. 1 p. 32].

In the portion of this grievance titled “Requested Solution,” Plaintiff wrote “That these items be




such, any such grievance is irrelevant to whether Plaintiff exhausted his administrative remedies
for the claims in this action prior to filing his complaint as the PLRA requires.

                                                  4
supplied to us as needed or, TDOC only take 50% of our money/pay so we can order these things”

[Id.].

         These grievances, however, do not allow any reasonable juror to find that Plaintiff

exhausted his administrative remedies for his claims in this action that Defendants violated his

rights under the Eighth Amendment because they knew that he did not have certain hygiene

materials that he required to take care of himself and/or required cleaning materials, but did not

remedy the situation. As such, Plaintiff’s grievances did not allow jail officials to correct any such

error. While Plaintiff’s first grievance does mention that Plaintiff’s uncle had called the jail and

told an individual named “Jessica” that Plaintiff had been unable to get deodorant, shampoo, or

toothpaste from “the chapl[a]in” for six months, this statement is insufficient to support finding

that Plaintiff’s grievance asserted that Defendant Chaplain Cantrell had wrongfully ignored

Plaintiff’s need for these items such that jail officials could have corrected any such error. Rather,

it is apparent from this grievance that Plaintiff asserts only that Defendant Chaplain Cantrell and/or

Defendant Chaplain Cantrell’s office did not supply these items to Plaintiff because they did not

have them.

         In other words, Plaintiff’s grievances cannot “be fairly read to request relief from any

action or lack of action attributable to” any Defendants in this action. See Mattox, 851 F.3d at 595.

The Court is cognizant that the Mattox decision involved claims against the Michigan Department

of Correction, which has a policy that specifically requires prisoners to provide the names of all

individuals involved in any grievance. Id. at 590. The Court also notes that, as set forth above,

Defendants have failed to provide any proof of what TDOC requires inmates to include in a

grievance. Plaintiff’s grievances, however, are devoid of any reference to any jail official

knowingly denying Plaintiff sufficient hygiene and/or cleaning supplies. Rather, it is apparent that



                                                  5
the focus of Plaintiff’s grievances was Plaintiff’s disagreement with TDOC’s policy that allowed

jail officials to take Plaintiff’s funds to pay restitution in a manner that prevented Plaintiff from

being able to order hygiene items without providing him with all such items. As such, the Court

finds that Plaintiff’s grievances were insufficient to exhaust any such claims.

       Accordingly, even making all reasonable inferences in Plaintiff’s favor, Defendants have

met their burden to establish that no genuine issue of material fact remains on the issue of whether

Plaintiff exhausted his available administrative remedies as to his claims against them.

       IV.     CONCLUSION

        For the reasons set forth above, Defendant Woodall will be DISMISSED, Defendants’

motion for summary judgment [Doc. 43] will be GRANTED and this action will be DISMISSED.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER:




                                                         /s/ Harry S. Mattice, Jr._____
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
